       Case 4:20-cv-00581-O Document 1 Filed 06/05/20                   Page 1 of 12 PageID 1



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION

 ELLA NELSON, individually and on behalf of all                          CLASS ACTION
 others similarly situated,
                                                                   JURY TRIAL DEMANDED
 Plaintiff,

 vs.

 MONTHLY AUTO SALES, INC. D/B/A WATSON
 AUTO GROUP, a Texas corporation,

 Defendant.
 ___________________________________/

                                  CLASS ACTION COMPLAINT

         Plaintiff, Ella Nelson (“Plaintiff”), files this Class Action Complaint against Defendant,

Monthly Auto Sales, Inc. d/b/a Watson Auto Group (“Defendant”), and alleges as follows upon

personal knowledge, and, as to all other matters, upon information and belief, including

investigation conducted by her attorneys.

                                    NATURE OF THE ACTION

         1.     This is a putative class action pursuant to the Telephone Consumer Protection Act, 47

U.S.C. §§ 227, et seq. (the “TCPA”).

         2.     Defendant is an automotive dealership that sells vehicles for individuals and businesses.

To promote its services, Defendant engages in aggressive unsolicited marketing, harming thousands of

consumers in the process.

         3.     Through this action, Plaintiff seeks injunctive relief to halt Defendant’s illegal conduct,

which has resulted in the invasion of privacy, harassment, aggravation, and disruption of the daily life

of thousands of individuals. Plaintiff also seeks statutory damages on behalf of herself and members of
     Case 4:20-cv-00581-O Document 1 Filed 06/05/20                      Page 2 of 12 PageID 2



the Class, and any other available legal or equitable remedies.

                                   JURISDICTION AND VENUE

        5.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331, given Defendant’s

alleged violations of a federal statute. This Court also has subject matter jurisdiction pursuant to the

Class Action Fairness Act (“CAFA”) 28 U.S.C. §§ 1332(d)(2) and (d)(6), because there is diversity of

citizenship and the claims of individual class members, in the aggregate, exceed the jurisdictional

minimum of $5,000,000, exclusive of interest and costs.

        6.      Venue is proper in the United States District Court for the Northern District of Texas

pursuant to 28 U.S.C. § 1391(b) and (c) because Defendant resides in this District and is subject to the

court’s personal jurisdiction, and because Defendant provides and markets its services within this

District thereby establishing sufficient contacts to subject it to personal jurisdiction.           Further,

Defendant’s tortious conduct against Plaintiff and other members of the Class occurred within the State

of Texas, thereby subjecting Defendant to jurisdiction in the State of Texas.

                                                PARTIES

        7.      Plaintiff is a natural person who, at all times relevant to this action, was a citizen of the

State of Texas residing in Tarrant County, Texas.

        8.      Defendant is a Texas corporation with its principal place of business located at 2801 NE

28th Street, Fort Worth, TX 76111. Defendant directs, markets, and provides its business activities

throughout the State of Texas.

        9.     Unless otherwise indicated, the use of Defendant’s name in this Complaint includes all

agents, employees, officers, members, directors, heirs, successors, assigns, principals, trustees, sureties,

subrogees, representatives, vendors, and insurers of Defendant.
     Case 4:20-cv-00581-O Document 1 Filed 06/05/20                    Page 3 of 12 PageID 3



                                             THE TCPA

          10.   The TCPA prohibits: (1) any person from calling a cellular telephone number; (2) using

an automatic telephone dialing system or an artificial or prerecorded voice. 47 U.S.C. § 227(b)(1)(A).

          11.   Accordingly, the TCPA exists to prevent communications like the ones made by

Defendant that are at issue in this Complaint. “Voluminous consumer complaints about abuses of

telephone technology—for example, computerized calls dispatched to private homes—prompted

Congress to pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).

          12.   In an action under the TCPA, a plaintiff must only show that the defendant “called a

number assigned to a cellular telephone service using an automatic dialing system or prerecorded

voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff'd, 755

F.3d 1265 (11th Cir. 2014).

          13.   The Federal Communications Commission (“FCC”) is empowered to issue rules and

regulations implementing the TCPA. According to the FCC’s findings, calls in violation of the TCPA

are prohibited because, as Congress found, automated or prerecorded telephone calls are a greater

nuisance and invasion of privacy than live solicitation calls, and such calls can be costly and

inconvenient. The FCC also recognized that wireless customers are charged for incoming calls whether

they pay in advance or after the minutes are used. Rules and Regulations Implementing the Telephone

Consumer Protection Act of 1991, CG Docket No. 02-278, Report and Order, 18 FCC Rcd 14014

(2003).

          14.   In 2012, the FCC issued an order tightening the restrictions for automated telemarketing

calls, requiring “prior express written consent” for such calls to wireless numbers. See In the Matter of

Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R. 1830, 1838 ¶ 20

(Feb. 15, 2012) (emphasis supplied).
     Case 4:20-cv-00581-O Document 1 Filed 06/05/20                    Page 4 of 12 PageID 4



        15.     To obtain express written consent for telemarketing calls, a defendant must establish

that it secured the plaintiff’s signature in a form that gives the plaintiff a “‘clear and conspicuous

disclosure’ of the consequences of providing the requested consent….and having received this

information, agrees unambiguously to receive such calls at a telephone number the [plaintiff]

designates.” In re Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R.

1830, 1837 ¶ 18, 1838 ¶ 20, 1844 ¶ 33, 1857 ¶ 66, 1858 ¶ 71 (F.C.C. Feb. 15, 2012).

        16.     The TCPA regulations promulgated by the FCC define “telemarketing” as “the

initiation of a telephone call or message for the purpose of encouraging the purchase or rental of, or

investment in, property, goods, or services.” 47 C.F.R. § 64.1200(f)(12). In determining whether a

communication constitutes telemarketing, a court must evaluate the ultimate purpose of the

communication. See Golan v. Veritas Entm’t, LLC, 788 F.3d 814, 820 (8th Cir. 2015).

        17.     “Neither the TCPA nor its implementing regulations ‘require an explicit mention of a

good, product, or service’ where the implication of an improper purpose is ‘clear from the context.’”

Id. (citing Chesbro v. Best Buy Stores, L.P., 705 F.3d 913, 918 (9th Cir. 2012)).

        18.     “‘Telemarketing’ occurs when the context of a call indicates that it was initiated and

transmitted to a person for the purpose of promoting property, goods, or services.” Golan, 788 F.3d at

820 (citing 47 C.F.R. § 64.1200(a)(2)(iii); 47 C.F.R. § 64.1200(f)(12); In re Rules and Regulations

Implementing the Telephone Consumer Protection Act of 1991, 18 F.C.C. Rcd at 14098 ¶ 141, 2003

WL 21517853, at *49).

        19.     The FCC has explained that calls motivated in part by the intent to sell property, goods,

or services are considered telemarketing under the TCPA.           See In re Rules and Regulations

Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶¶ 139-142 (2003).

This is true whether call recipients are encouraged to purchase, rent, or invest in property, goods, or
     Case 4:20-cv-00581-O Document 1 Filed 06/05/20                    Page 5 of 12 PageID 5



services during the call or in the future. Id.

          20.   In other words, offers “that are part of an overall marketing campaign to sell

property, goods, or services constitute” telemarketing under the TCPA. See In re Rules and

Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶ 136

(2003).

          21.   If a call is not deemed telemarketing, a defendant must nevertheless demonstrate that it

obtained the plaintiff’s prior express consent. See In the Matter of Rules and Regulaions Implementing

the Tel. Consumer Prot. Act of 1991, 30 FCC Rcd. 7961, 7991-92 (2015) (requiring express consent

“for non-telemarketing and non-advertising calls”).

          22.   As recently held by the United States Court of Appeals for the Ninth Circuit:

“Unsolicited telemarketing phone calls or text messages, by their nature, invade the privacy and disturb

the solitude of their recipients. A plaintiff alleging a violation under the TCPA ‘need not allege any

additional harm beyond the one Congress has identified.’” Van Patten v. Vertical Fitness Grp., No.

14-55980, 2017 U.S. App. LEXIS 1591, at *12 (9th Cir. May 4, 2016) (quoting Spokeo, Inc. v.

Robins, 136 S. Ct. 1540, 1549 (2016) (emphasis original)).

                                     FACTUAL ALLEGATIONS

          23.   Over the last year, Defendant, transmitted prerecorded telemarketing calls to Plaintiff’s

cellular telephone number ending in 7724 (the “7724 Number”) which contained messages substantially

similar to the following:

                Hi this is Kirk Watson with Watson Auto Group calling all the approved
                applicants. Applicants that are approved 0 down for an auto loan who
                are still in the market for a vehicle, call us. 817-921-6555. Thank you.

                Hello this is Watson Auto Group. I’m calling you because you still have
                a 0 down approval for an auto loan. So if you are still in the market for
                a vehicle please call us back at 817-921-6555. Anybody here can help
                you. Again we still have a 0 down auto loan approval for you.
     Case 4:20-cv-00581-O Document 1 Filed 06/05/20                     Page 6 of 12 PageID 6



         24.      Upon information and belief, the individual identified in the above prerecorded

messages is Kirk Watson, is the owner of Watson Auto Group.

         25.      The prerecorded telemarketing calls were transmitted to Plaintiff’s cellular telephone,

and within the time frame relevant to this action.

         26.      Defendant’s prerecorded telemarketing calls constitute telemarketing because they

encouraged the future purchase, sell, or investment in property, goods, and/or services, i.e., selling

Plaintiff one of Defendant’s vehicles.

         27.      The prerecorded telemarketing calls originated from telephone a telephone number

which upon information and belief is owned and/or operated by or on behalf of Defendant.

         28.      Plaintiff received the subject prerecorded telemarketing calls within this District and,

therefore, Defendant’s violation of the TCPA occurred within this District. Upon information and

belief, Defendant caused other prerecorded telemarketing calls to be sent to individuals residing within

this judicial district.

         29.      At no point in time did Plaintiff provide Defendant with her express consent to be

contacted using an ATDS.

         30.      Plaintiff is the subscriber and sole user of the 7724 Number and is financially

responsible for phone service to the 7724 Number.

         31.      Defendant’s prerecorded calls were sent to a cellular telephone with a 682 area code,

which means Defendant knew, or should have known, that it was making calls into this District. The

682 area code serves the cities of Arlington, Bedford, Burleson, Cleburne, Euless, Fort Worth,

Grapevine, Haltom City, Hurst, Keller, Mansfield, North Richland Hills, Southlake, Watauga.

         32.      Defendant’s prerecorded calls caused Plaintiff actual harm, including invasion of her

privacy, aggravation, annoyance, intrusion on seclusion, trespass, and conversion. Defendant’s
     Case 4:20-cv-00581-O Document 1 Filed 06/05/20                     Page 7 of 12 PageID 7



prerecorded calls also inconvenienced Plaintiff and caused disruption to her daily life.

        33.     Defendant’s prerecorded calls caused Plaintiff actual harm. Specifically, Plaintiff

estimates that she spent approximately fifteen minutes investigating the unwanted prerecorded calls

including how they obtained her number and who the Defendant was.

                                        CLASS ALLEGATIONS

PROPOSED CLASS

        34.     Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, on behalf of

herself and all others similarly situated.

        35.     Plaintiff brings this case on behalf of a Class defined as follows:

                No Consent Class: All persons within the United States who, within
                the four years prior to the filing of this Complaint, were sent a
                prerecorded message, from Defendant or anyone on Defendant’s
                behalf, to said person’s cellular telephone number, without
                emergency purpose and without the recipient’s prior express
                written consent.

        36.     Excluded from the Class is Defendant, its officers, directors, affiliates, legal

representatives, employees, successors, subsidiaries and assigns, as well as the judge and court staff to

whom this case is assigned. Plaintiff reserves the right to amend the right to amend the Class definition

if discovery of further investigation reveals that the Class should be modified.

NUMEROSITY

        37.     Upon information and belief, Defendant has transmitted prerecorded telemarketing calls

to cellular telephone numbers belonging to thousands of consumers throughout the United States

without their prior express written consent. The members of the Class, therefore, are believed to be so

numerous that joinder of all members is impracticable.

        38.     The exact number and identities of the Class members are unknown to Plaintiff at this

time, but can be ascertained through discovery. Identification of the Class members is a matter capable
     Case 4:20-cv-00581-O Document 1 Filed 06/05/20                    Page 8 of 12 PageID 8



of ministerial determination from Defendant’s call records.

COMMON QUESTIONS OF LAW AND FACT

        39.     There are numerous questions of law and fact common to the Class which predominate

over any questions affecting only individual members of the Class. Among the questions of law and

fact common to the Class are:

                (1) Whether Defendant made non-emergency prerecorded telemarketing calls to

                    Plaintiff’s and Class members’ cellular telephones;

                (2) Whether Defendant can meet its burden of showing that it obtained prior express

                    written consent to make such calls;

                (3) Whether Defendant’s conduct was knowing and willful;

                (4) Whether Defendant is liable for damages, and the amount of such damages; and

                (5) Whether Defendant should be enjoined from such conduct in the future.

        40.     The common questions in this case are capable of having common answers. If

Plaintiff’s claim that Defendant routinely transmits prerecorded telemarketing calls to telephone

numbers assigned to cellular telephone services is accurate, Plaintiff and the Class members will have

identical claims capable of being efficiently adjudicated and administered in this case.

TYPICALITY

        41.     Plaintiff’s claims are typical of the claims of the Class members, as they are all based

on the same factual and legal theories.

ADEQUACY

        42.     Plaintiff is a representative who will fairly and adequately represent and protect the

interests of the Class because he shares common interests with Class members as a result of Defendant’s

misconduct.
     Case 4:20-cv-00581-O Document 1 Filed 06/05/20                    Page 9 of 12 PageID 9



          43.   In addition, Plaintiff has retained counsel with substantial experience in prosecuting

complex litigation and class actions, including those involving violations of the TCPA. Plaintiff and

her counsel are committed to vigorously prosecuting this action on behalf of the other respective

members of the Class and have the financial resources to do so. Neither Plaintiff nor her counsel have

any interests adverse to those of the other members of the Class.

PROCEEDING VIA CLASS ACTION IS SUPERIOR AND ADVISABLE

          44.   A class action is superior to all other available methods for the fair and efficient

adjudication of this lawsuit, because individual litigation of the claims of all members of the Class is

economically unfeasible and procedurally impracticable. While the aggregate damages sustained by

the Class are in the millions of dollars, the individual damages incurred by each member of the Class

resulting from Defendant’s wrongful conduct are too small to warrant the expense of individual

lawsuits. The likelihood of individual Class members prosecuting their own separate claims is remote,

and, even if every member of the Class could afford individual litigation, the court system would be

unduly burdened by individual litigation of such cases.

          45.   The prosecution of separate actions by members of the Class would create a risk of

establishing inconsistent rulings and/or incompatible standards of conduct for Defendant. For example,

one court might enjoin Defendant from performing the challenged acts, whereas another may not.

Additionally, individual actions may be dispositive of the interests of the Class, although certain class

members are not parties to such actions.

                                            COUNT I
                           Violations of the TCPA, 47 U.S.C. § 227(b)
                             (On Behalf of Plaintiff and the Class)

          46.   Plaintiff re-alleges and incorporates the foregoing allegations as if fully set forth

herein.
   Case 4:20-cv-00581-O Document 1 Filed 06/05/20                     Page 10 of 12 PageID 10



        47.       It is a violation of the TCPA to make “any call (other than a call made for

emergency purposes or made with the prior express consent of the called party) using any

automatic telephone dialing system or an artificial or prerecorded voice … to any telephone

number assigned to a … cellular telephone service ….” 47 U.S.C. § 227(b)(1)(A)(iii).

        48.       Defendant – or third parties directed by Defendant – transmitted calls using an

artificial or prerecorded voice to the cellular telephone numbers of Plaintiff and members of the

putative class.

        49.       These calls were made without regard to whether Defendant had first obtained

express permission from the called party to make such calls. In fact, Defendant did not have prior

express consent to call the cell phones of Plaintiff and the other members of the putative Class

when its calls were made.

        50.       Defendant has, therefore, violated § 227(b)(1)(A)(iii) of the TCPA by using an

artificial or prerecorded voice to make non-emergency telephone calls to the cell phones of

Plaintiff and the other members of the putative Class without their prior express consent.

        51.       As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA,

Plaintiff and the other members of the putative Class were harmed and are each entitled to a

minimum of $500.00 in damages for each violation. Plaintiff and the class are also entitled to an

injunction against future calls. Id.

                                        COUNT II
              Knowing and/or Willful Violation of the TCPA, 47 U.S.C. § 227(b)
                          (On Behalf of Plaintiff and the Class)

        52.       Plaintiffs re-allege and incorporate paragraphs 1-45 as if fully set forth herein.

        53.       At all times relevant, Defendant knew or should have known that its conduct as

alleged herein violated the TCPA.
   Case 4:20-cv-00581-O Document 1 Filed 06/05/20                  Page 11 of 12 PageID 11



        54.      Defendant knew that it did not have prior express consent to transmit artificial or

prerecorded voice calls and knew or should have known that its conduct was a violation of the

TCPA.

        55.      Because Defendant knew or should have known that Plaintiffs and Class Members

had not given prior express consent to receive its prerecorded calls, the Court should treble the

amount of statutory damages available to Plaintiffs and the other members of the putative Class

pursuant to § 227(b)(3) of the TCPA.

        56.      As a result of Defendant’s violations, Plaintiffs and the Class Members are entitled

to an award of $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.

§ 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

                                        PRAYER FOR RELIEF
        WHEREFORE, Plaintiff, Ella Nelson, on behalf of herself and the other members of the

Class, pray for the following relief:

              a. A declaration that Defendant’s practices described herein violate the Telephone

                 Consumer Protection Act, 47 U.S.C. § 227;

              a. An injunction prohibiting Defendant from using an artificial or prerecorded voice

                 to contact telephone numbers assigned to cellular telephones without the prior

                 express permission of the called party;

              b. An award of actual and statutory damages; and

              c. Such further and other relief the Court deems reasonable and just.

                                          JURY DEMAND

         Plaintiff and the Class Members hereby demand a trial by jury.

Dated: June 5, 2020

SHAMIS & GENTILE, P.A.
   Case 4:20-cv-00581-O Document 1 Filed 06/05/20           Page 12 of 12 PageID 12



By: /s/ Angelica M. Gentile
Angelica M. Gentile, Esq.
Texas Bar # 24112322
Email: agentile@shamisgentile.com
14 NE 1st Ave., Suite 705
Miami, FL 33132
Telephone (305) 479-2299
Facsimile (786) 623-0915

EDELSBERG LAW, PA
Scott Edelsberg, Esq. (pro hac vice forthcoming)
Florida Bar No. 0100537
scott@edelsberglaw.com
20900 NE 30th Ave, Suite 417
Aventura, FL 33180
Telephone: 305-975-3320

EISENBAND LAW, P.A.
515 E. Las Olas Boulevard, Suite 120
Ft. Lauderdale, Florida 33301
Michael Eisenband (pro hac vice forthcoming)
Florida Bar No. 94235
Email: MEisenband@Eisenbandlaw.com
Telephone: 954.533.4092

HIRALDO P.A.
Manuel S. Hiraldo (pro hac vice forthcoming)
Florida Bar No. 030380
Email: mhiraldo@hiraldolaw.com
401 E. Las Olas Boulevard, Suite 1400
Ft. Lauderdale, Florida 33301
Telephone: 954.400.4713

IJH LAW
Ignacio J. Hiraldo (pro hac vice forthcoming)
Florida Bar No. 0056031
14 NE First Ave. 10th Floor
Miami, FL 33132
Email: ijhiraldo@ijhlaw.com
Telephone: 786.351.8709


Attorneys for Plaintiff and all others similarly situated
